Citation Nr: 0631734	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-40 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than November 6, 
2000, for separate 10 percent ratings for degenerative joint 
disease of the right and left knees.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Esq.


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from January 1989 to 
December 1993.  This case comes to the Board of Veterans' 
Appeals (Board) from a September 2004 rating decision.  

By its September 2004 rating decision, the RO also 
determined that the veteran's combined evaluation for 
compensation was 50 percent.  In an October 2004 memorandum, 
the veteran's representative argued that the combined rating 
should be rounded up from 50 percent to 60 percent.  The 
issue of the proper combined rating was included in a 
November 2004 statement of the case, and the RO explained 
the calculation of the combined rating in a separate 
November 2004 letter to the veteran's representative.  
Neither the veteran nor his representative referenced the 
issue of the combined rating in a November 2004 Form 9 or a 
March 2005 memorandum.  Therefore, the Board does not 
consider this issue to be on appeal and will not discuss it 
further.   


FINDINGS OF FACT

1.  By a July 1994 rating decision, the RO granted service 
connection for patellofemoral syndrome of the right and left 
knees, and assigned noncompensable ratings effective from 
December 14, 1993.  

2.  The veteran perfected an appeal concerning these initial 
ratings and during the course of this appeal, VA medical 
reports of MRIs of the knees (dated May 25, 1994) were 
obtained and reflected degenerative changes of the knees.    

3.  In a May 1998 statement, the veteran stated that his 
claim for higher ratings would be "fully satisfied" by 10 
percent evaluations for each knee (which the RO assigned by 
an August 1998 rating decision). 

4.  The veteran next sought increased ratings for his knee 
disabilities in a written statement filed on November 6, 
2000, well over a year after the VA MRIs dated in May 25, 
1994.  


CONCLUSION OF LAW

The criteria for an effective date earlier than November 6, 
2000, for separate 10 percent ratings for degenerative joint 
disease of the right and left knees, have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Proper notice must be provided 
to a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The RO clearly advised the veteran of the four elements 
required by Pelegrini II in a March 2005 letter.  The letter 
also referenced the type of evidence necessary for an 
earlier effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Although proper notice was provided after the initial 
adjudication of the veteran's claim, he was not prejudiced 
by this harmless error.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  VA satisfied its notice requirements and 
adjudicated the claim for earlier effective date during this 
appeal (by its November 2004 statement of the case).  
Remanding this case simply for a readjudication following 
the March 2005 letter would serve only to delay a Board 
decision on the merits.  See Prickett v. Nicholson, No. 04-
0140 (U.S. Vet. App. Sept. 11, 2006) (As long as a 
determination was made following the notice letter, there is 
no need to draw a distinction as to whether an adjudicatory 
decision was issued in a rating decision or a statement of 
the case.)  

The claims file includes (in pertinent part) VA clinical 
records and written statements from the veteran and his 
representative.  Neither the veteran nor his representative 
have reported the existence of additional, missing evidence 
despite notice that they could do so.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of this claim.  

II.  Claim for an earlier effective date

The veteran separated from active duty on December 13, 1993, 
and sought service connection for a bilateral knee condition 
on a VA Form 21-526 filed in January 1994.  By a July 1994 
rating decision, the RO granted service connection for 
patellofemoral syndrome of the right and left knees, and 
assigned noncompensable ratings effective from December 14, 
1993.  These ratings were assigned under Diagnostic Code 
5257 (recurrent subluxation or lateral instability).    

In a written statement filed on June 29, 1995 (within one 
year of the July 1994 rating decision), the veteran 
indicated that he was still seeking compensable ratings for 
his knee conditions.  A statement of the case was issued in 
September 1996, and the veteran perfected his appeal later 
that month.  During the course of this appeal, the RO 
obtained (in VA records associated with the claims file in 
April 1998) the reports of two MRIs of the knees conducted 
on May 25, 1994.  These MRIs revealed degenerative changes 
in both knees.

In any case, in a May 1998 letter the veteran asserted that 
he had discussed a tentative favorable rating decision with 
a veterans counselor.  The veteran further stated that the 
assignment of 10 percent ratings for each knee would "fully 
satisfy my pending appeals claim."  By an August 1998 rating 
decision, the RO granted 10 percent ratings for 
patellofemoral syndrome of each knee, effective from 
December 14, 1993.  

The veteran did not again raise the issue of the ratings 
assigned for his knee disabilities until November 6, 2000, 
when he filed a written statement specifically seeking 
higher evaluations.

By a May 2001 rating decision, the RO denied increased 
ratings, and the veteran perfected an appeal.  By a July 
2002 rating decision, the RO increased the ratings for 
patellofemoral syndrome to 20 percent for each knee (again 
under Diagnostic 5257).  The appeal continued, however.

In an August 2004 decision, the Board (in pertinent part) 
denied ratings in excess of 20 percent for patellofemoral 
pain syndrome of the right and left knees.  However, by the 
same decision, the Board granted separate 10 percent ratings 
for degenerative joint disease of the right and left knees 
(under Diagnostic Code 5003, pertaining to degenerative 
arthritis).  The RO effectuated this by a September 2004 
rating decision, and assigned November 6, 2000, as the 
effective date for both 10 percent ratings.  The veteran and 
his representative argue that the separate 10 percent 
ratings should have been made effective May 25, 1994, the 
date of the MRIs which confirmed arthritis of the knees.  

The effective date of an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
effective date will be the date the claim is received or the 
date entitlement to the benefit arose, whichever is later.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

The veteran's representative has suggested (such as in a 
November 2004 memorandum) that the MRI reports of May 25, 
1994, constituted an informal claim for increased benefits 
as per 38 C.F.R. § 3.157(b), and that the veteran's claim 
has essentially been pending since then. 

Yet the veteran already did have a pending claim for 
increased ratings for his knee disabilities when these MRI 
reports were associated with the claims file (the claim was 
filed in January 1994).  This claim arguably included the 
possibility of separate ratings for arthritis of the knees 
(the existence of which was confirmed by the May 1994 MRIs).  
However, he explicitly asserted (in his August 1998 written 
statement) that his claim for higher knee ratings would be 
fully satisfied with the 10 percent ratings that the RO 
eventually assigned by its August 1998 rating decision.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993).  Moreover, to date 
neither the veteran nor his representative have claimed that 
the July 1994 or August 1998 rating decisions contained 
clear and unmistakable error in that they did not separately 
evaluate the degenerative arthritis shown on the MRIs of May 
25, 1994.  See Rudd v. Nicholson, No. 02-0300 (U.S. Vet. 
App. August 18, 2006).  

VA radiological evidence of degenerative changes of the 
knees was dated in May 25, 1994, over a year before the 
claim for increased rating file on November 6, 2000.  In 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the Court 
of Appeals for Veterans Claims (Court) held that "38 U.S.C. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that 
the claim is received within one year after the 
increase)." The Court further stated that the phrase 
"otherwise, date of receipt of claim" (language from 
3.400(o)(2)) provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.  
Id.  

Thus, the effective date must be the latter of either the 
date the new claim for increased ratings was received 
(November 6, 2000) or the date entitlement to the benefit 
arguably arose (May 25, 1994, which is obviously over a year 
before November 6, 2000).  The proper effective date for the 
separate 10 percent ratings for degenerative joint disease 
of the right and left knees, then, is November 6, 2000.  

ORDER

Entitlement to an effective date earlier than November 6, 
2000, for separate 10 percent ratings for degenerative joint 
disease of the right and left knees, is denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


